DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 01/07/2022.
        Claim 1 has been previously canceled.

        Claims 6-8 have been canceled.

        Claims 2-5 have been remained.
 
        Claims 2-5 are currently pending in the application.
                                                 Specification Objection
2.   The specification has been amended on 01/07/2022 and the specification objection filed on 09/20/2021 has been withdrawn.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 2-5 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         Claims 2-5 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 09/20/2021. 
                                                        Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892